                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IN RE:                                              )   CASE NO: 20-41032-659
JASON FAUSS                                         )   Chapter 13
                                                    )
                                                    )   Trustee's Objection to Confirmation
                                                    )   Original Confirmation Hearing set for:
                        Debtor                      )   April 30, 2020 11:00 am


        TRUSTEE'S OBJECTION TO CONFIRMATION OF 2ND AMENDED PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     The set monthly payments to be made by the Trustee exceed the plan payment.
2.     The plan does not contain enough funds to pay secured and priority creditors in full and pay
       the amount guaranteed to general unsecured creditors (if any). 11 U.S.C. §§ 1322(a)(2) and
       1325(a)(5)(B)(ii). The approximate amount of the shortfall is $3,480.
3.     Debtor's 2nd amended plan states in paragraph 5.1 that the Trustee is to make no payments
       on debtor's $141,868.26 mortgage arrearage because debtor intends to pursue a loan
       modification with the lender. However on April 9, 2021, the mortgage lender filed an
       objection (Doc. 72) to debtor's 2nd amended plan stating that it has advised debtor he does
       not qualify for a loan modification, based on his inability to complete the trial loan
       modification previously attempted. With the mortgage arrearage added into the plan to be
       paid over 48 months, the plan payment for the arrearage alone increases by $2,955.59.
       Further, with the mortgage arrearage in the plan, the plan falls approximately $145,348
       short of feasibility. In addition, the creditor has filed a motion for relief from stay (Doc. 65)
       on March 16, 2021, alleging that debtor has failed to make post-petition mortgage payments
       from December 2020 through March 2021.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: April 12, 2021                                   /s/ Kathy Reichbach
                                                        Kathy Reichbach MO56957
OBJCONFAF--KR                                           Attorney for Trustee
                                                        P.O. Box 430908
                                                        St. Louis, MO 63143
                                                        (314) 781-8100 Fax: (314) 781-8881
                                                        trust33@ch13stl.com
20-41032-659          TRUSTEE'S OBJECTION TO CONFIRMATION OF 2ND                         04/12/2021
                                    AMENDED PLAN                                         Page 2 of 2


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
April 12, 2021, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on April 12, 2021.

JASON FAUSS
11965 SAINT CHARLES ROCK RD
STE 202
BRIDGETON, MO 63044-2628

                                                     /s/ Kathy Reichbach
                                                     Kathy Reichbach MO56957
